DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 11/30/2020 and 06/04/2021 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20190058244 A1).
Consider claim 1, Kim discloses an electronic device (read as electronic device 300, figure 3, par [0088]-[0090]), comprising: a housing (310) including: a front cover (320) facing a first direction (figure 3, par [0088]-[0090]), a rear cover (390) facing a second direction opposite to the first direction (figure 3, par [0088]-[0090]), and a lateral member (311) surrounding a space between the front cover (320) and the rear cover (390), the lateral member having a first conductive portion formed on at least a portion thereof (3112, figure 3, par [0088]-[0090]); a support member (310) disposed in the space of the housing (210) and including a second conductive portion (310) having therein at least one opening (312) (figure 3, par [0082]); a display (321) including a conductive sheet (1090 in figure 10B, par [0148]) that is disposed to be visible from an outside through at least a part of the front cover between the front cover (320) and the support member and is disposed to face the support member (see the configuration in figure 3, par [0080] and [0088]-[0090]); and a wireless communication circuit electrically connected to the first conductive portion (3112, par [0089]), wherein the conductive sheet  (1090) includes: a first portion (1091), a second portion (1093) disposed adjacent to the first portion, and a coupling (1092) that is partly connected between the first portion and the second portion (figure 10B, par [0148]), and wherein the coupling (1092) is disposed at a position overlapping the opening (1080) in case the front cover is viewed from above (figure 10B, par 0148]).
Consider claim 2, as applied to claim 1 above, Kim discloses wherein the first conductive portion (3112) is formed to be electrically disconnected by at least one non-conductive segment disposed at at least a part of the lateral member (3115 and 3116, figure 3, par [0089])
Consider claim 3, as applied to claim 1 above, Kim discloses wherein the wireless communication circuit is configured to transmit and/or receive a wireless signal of a first frequency band through the first conductive portion (read as when the conductive portion 3112 operates in a B20 band (791 MHz-862 MHz), figure 3, par [0089] and [0111]).
Consider claim 4, as applied to claim 3 above, Kim discloses wherein the first frequency band includes a range from 800 MHz to 3000 MHz (read as when the conductive portion 3112 operates in a B20 band (791 MHz-862 MHz, which includes 800 MHz to 962 MHz), figure 3, par [0089] and [0111]).
Consider claim 5, as applied to claim 3 above, Kim discloses wherein a resonance frequency formed between the conductive sheet and the second conductive portion is active in a band different from the first frequency band (read as frequency (FO) of the conductive portion (3112) operating in the best resonant frequency band, and a parasitic resonance frequency (B1) being shifted ant of the B20 band when the conductive member (315) is applied ta the slot (1080), figure 4B, see paragraph [0112]).
Consider claim 6, as applied to claim 1 above, Kim discloses wherein, in case the front cover is viewed from above, the opening is formed to have a larger area than the coupling (read as the slot (1080) and the second portion (1092), figure 10B, par [0148]).
Consider claim 7, as applied to claim 1 above, Kim discloses wherein the opening includes at least one jig hole formed in the second conductive portion (read as the slot (1080) formed on the conductive plate (310), figure 10B, par [0148]).
Consider claim 8, as applied to claim 1 above, Kim discloses wherein the first portion and the second portion are disposed apart from each other through a slit, and wherein the coupling connects the first portion and the second portion across the slit (read as the conductive member (1090) having an “I” shape, figure 10B, par [0148]).
Consider claim 9, as applied to claim 8 above, Kim discloses wherein, in case the front cover is viewed from above, at least a part of the slit is disposed to overlap the opening (read as the conductive member (1090) and the slot (1080), figure 10B, par [0148]).
Consider claim 10, as applied to claim 1 above, Kim discloses wherein characteristics of a resonance frequency formed between the conductive sheet and the second conductive portion are determined by an area of the coupling that is located within the opening in case the front cover is viewed from above (read as the parasitic resonance frequency (F1) being induced by dividing a size of the slot (1080) into two portions by the conductive member (1090), par [0084]).
Consider claim 11, as applied to claim 1 above, Kim discloses wherein the display includes a display panel and a flexible printed circuit board (FPCB) that is folded from the display panel to a rear surface of the display and is disposed to at least partly overlap the first portion (read as the display (321) including a display panel and a flexible printed circuit board (FPCB) folded on a rear surface of the display (321) to face the conductive plate (310), figure 4D, par [0080] and [0083]).
Consider claim 12, as applied to claim 11 above, Kim discloses a printed circuit board disposed in the space and including a ground electrically connected to the FPCB (read as a ground (1072) disposed on a printed circuit substrate (1070), figure 10B, par [0145]), wherein the FPCB is electrically connected to the first portion through at least a portion thereof (read as the display (321) including a display panel and a flexible printed circuit board (FPCB) folded on a rear surface of the display (321) to face the conductive plate (310), figure 4D, par [0080] and [0083]).
Consider claim 13, as applied to claim 12 above, Kim discloses wherein the first portion is electrically connected to the ground of the printed circuit board through the FPCB (read as a ground (1072) disposed on a printed circuit substrate (1070), figure 10B, par [0145]).
Consider claim 14, as applied to claim 12 above, Kim discloses wherein the second portion is electrically connected to the FPCB through an electric connecting member (read as the portion 1093 electrically connected to the FPCB, figure 4D and 10B, par [0080] and [0083] and [0148]), and is thereby electrically connected to the ground of the printed circuit board (read as a ground (1072) disposed on a printed circuit substrate (1070), figure 10B, par [0145]).
Consider claim 15, as applied to claim 14 above, Kim discloses wherein the electric connecting member branches off from the FPCB or is separately connected to the FPCB (read as the various electric connecting means, par [0095]).
Consider claim 16, as applied to claim 1 above, Kim discloses wherein the support member further includes a non-conductive portion coupled with the second conductive portion (read as the non-conductive portions, par [0071]-[0072).

Consider claim 17, Kim discloses an electronic device (read as electronic device 300, figure 3, par [0088]-[0090]), comprising: a housing (310) including: a front cover (320) facing a first direction (figure 3, par [0088]-[0090]), a rear cover (390) facing a second direction opposite to the first direction (figure 3, par [0088]-[0090]), and a lateral member (311) surrounding a space between the front cover (320) and the rear cover (390), the lateral member having a first conductive portion formed on at least a portion thereof (3112, figure 3, par [0088]-[0090]); a support member (310) disposed in the space of the housing (210) and including a second conductive portion (310) having therein at least one opening (312) (figure 3, par [0082]); a display (321) including a conductive sheet (1090 in figure 10B, par [0148]) that is disposed to be visible from an outside through at least a part of the front cover between the front cover (320) and the support member and is disposed to face the support member (see the configuration in figure 3, par [0080] and [0088]-[0090]), a flexible printed circuit board (FPCB) that extends from the display panel and is disposed so as to be folded to face at least a part of the conductive sheet (read as the display (321) including a display panel and a flexible printed circuit board (FPCB) folded on a rear surface of the display (321) to face the conductive plate (310), figure 4D, par [0080] and [0083]); and a wireless communication circuit electrically connected to the first conductive portion (3112, par [0089]); wherein the FPCB is disposed to overlap at least partial regions of the first portion and the second portion in case the front cover is viewed from above (read as the display (321) including a display panel and a flexible printed circuit board (FPCB) folded on a rear surface of the display (321) to face the conductive plate (310), figure 4D, par [0080] and [0083]), and wherein the first portion and the second portion are electrically connected to a ground of the FPCB through regions disposed to overlap each other (read as a ground (1072) disposed on a printed circuit substrate (1070), figure 10B, par [0145]).
Consider claim 18, as applied to claim 18 above, Kim discloses wherein the wireless communication circuit is configured to transmit and/or receive a wireless signal of a first frequency band through the first conductive portion (read as when the conductive portion 3112 operates in a B20 band (791 MHz-862 MHz), figure 3, par [0089] and [0111]).
Consider claim 19, as applied to claim 19 above, Kim discloses wherein a resonance frequency formed between the conductive sheet and the second conductive portion is operated in a band different from the first frequency band  (read as frequency (FO) of the conductive portion (3112) operating in the best resonant frequency band, and a parasitic resonance frequency (B1) being shifted ant of the B20 band when the conductive member (315) is applied ta the slot (1080), figure 4B, see paragraph [0112]).

Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Consider 20, the best art found during the examination process, Kim (US 20190058244 A1) discloses an electronic device comprising a housing including a front cover, a rear cover, a lateral member, a support member and a display connected to FPCB but does not specifically disclose, suggest or imply the display includes a ground layer having substantially a same size as a remaining region of the display panel excluding the conductive sheet; and a wireless communication circuit electrically connected to the first conductive portion, wherein the FPCB is disposed beside and adjacent to the conductive sheet in case the front cover is viewed from above, the FPCB being electrically connected to the conductive sheet through an electric connecting member that extends from the FPCB.
Therefore, claim 20 is allowed.



	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645